President.
There are two promises laid in the declaration:
*1401. To furnish Parr with a tract of land on Grave-creek;
2. To pay for improvements on Jones's tract, on which Parr, till he could get possession of his own, was permitted or desired to settle. For a breach of either or both of these promises, and of these only, damages may be given.
It appears, Parr understood the views and authority of Jones, and there is no appearance of deception. Parr knew the title under which Jones promised him the land, and knew, that, if that title failed, Jones had no other.—Jones was but an agent. The consideration which he received from his employers, makes him answerable to them for his conduct, but does not make him liable to others as a principal.
1. Shall Parr have damages then, for not getting a title to the land? Not from Jones, for he was but an agent; nor from any body, for the title has failed, from a cause within the view of all the parties, and there is no absolute warranty.
2. Shall he have Jones's tract? It was not in the view of Parr to have this. If it had been, before he could receive Jones's tract, or damages instead of it, he must pay the purchase money; and Jones offers it on a reasonable compensation.
3. Shall he have the value of his labour? He ought first to have ascertained the quantity of land which he cleared, and have given notice of it to Jones, and demanded the price.
By consent there was a verdict for 7l. without costs.